Detailed ActionThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The specification is objected to because it doesn’t describe the angle of view shown in the figure drawings. The specification only has a description of the article of manufacture. In the specification, the angle of view shown in the drawing should be described for accuracy and clarity, for example, “1.1 perspective view, 1.2 right view, 1.3 front view…etc.” 
Title Objection
The title is objected to because of the use of the word “Castor” as currently spelled. The word “Castor” is in a U.K. spelling. The U.S. variant “Caster” should be used to describe a type of wheel for clarity. The word in the U.S., “Castor”, has a potentially different meaning and may not describe the article of manufacture accurately. See examiner’s suggestion for the title below. 
The phrase “for hospital bed” in the title is objected to because the drawings do not show a hospital bed. The title of the design being claimed must be descriptive, accurate, clear, and correspond to the name of the article in which the design is embodied or applied. MPEP § 1503.01.The examiner suggests amending the title to read:-- Caster cover for bed wheel -- For consistency, the title must be amended throughout the application, original oath or declaration excepted. The examiner recommends filing a new clean specification on a separate sheet from any correction page for clarity.
Claim Rejection 35 U.S.C. 112(a) and (b)The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the appearance of areas in the design cannot be determined without resorting to conjecture. The scope of a claim is definite only when it is supported by an enabling disclosure. A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164. When the scope of protection sought exceeds what is enabled in the disclosure, the claim is indefinite.
Because of the ambiguities in the disclosure, the scope of protection sought in the claim cannot be determined.  Furthermore, such ambiguities in the disclosure do not enable a designer of ordinary skill in the art to reproduce the shape and appearance of the design claimed without resorting to conjecture. 
The claim is indefinite and non-enabled for the following reasons:
1.2 and 1.4 are indefinite and non-enabling because they are rendered inconsistently, in that the drawings appear to be pressed together in one axis. The examiner cannot determine the exact appearance of the drawings without conjecture. In the example below, the examiner has aligned 1.2-1.3 to the scale and proportions of 1.5. Specifically, using 1.5 as a base, the examiner has aligned 1.3 to match in length with 1.5. From there, 1.2 was placed alongside with 1.5 to match in width. The examiner then placed the same 1.2 alongside 1.3 to show that the height of 1.2 is not consistent with the height of 1.3. See images below in which the examiner has aligned the figures to show the inconsistencies. 

    PNG
    media_image1.png
    665
    1023
    media_image1.png
    Greyscale

For the issue listed above, consider amending the figures to have proportions that are consistent throughout the drawing set.
The portions within the castor cover are indefinite and non-enabled as the examiner cannot determine the exact appearance of the features inside without conjecture. These features are only seen in 1.3 which doesn’t fully disclose the features. However, the shading and different shades of grey indicate that these features are projected from the article wall. The examiner cannot tell how far these features project from the plane to which they are attached . See image below in which the examiner has pointed out the indefinite and non-enabled features.

    PNG
    media_image2.png
    881
    1209
    media_image2.png
    Greyscale

For the issue listed above, consider amending the figure by changing the features into evenly spaced broken perimeter lines (a continuous line forming the boundary of a closed feature) around the features and fill the portions within to a white color. 
If broken lines are used, a broken line statement similar to the following must be added to the specification after the figure descriptions and before the claim to define their purpose. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967) and MPEP § 1503.02 (III).
-- The broken lines and the unshaded areas within them depict portions of the [title] that form no part of the claimed design. --
The examiner recommends to render any corresponding drawing details clearly and consistently in all applicable views.
A response may be submitted in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  
Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . 
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a).
It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b).
A response is required in reply to the Office Action to avoid abandonment of the application.
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at elizabeth.ko@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf

Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions 

Contact Information
Direct any inquiry concerning any communication from the examiner to ELIZABETH S KO whose telephone number is 571-272-6108.  The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 p.m. ET.

Examiner Interviews
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. 
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, is available at:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. 
See MPEP 402.02(a) for further information. 
Interviews may also be conducted with a registered practitioner “not of record” provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) See MPEP 405. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Email Communications
If email communication is preferred, please email the examiner at elizabeth.ko@uspto.gov to arrange a time and date for the telephone interview. If both email and telephonic means are required, include preferred days and times for the proposed call. When proposing a day/time for the interview, please consider the examiner’s work schedule indicated in the first paragraph of the contact information of this communication. The email should also be used to determine who will initiate the telephone call. 
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO. The authorization may not be sent by email to the USPTO. 
For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence”: https://www.uspto.gov/patents/maintain/responding-office-actions
Also, see MPEP 502.03 II for further information. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
If attempts to reach the examiner by telephone are unsuccessful, primary examiner KAREN S. ACKER can be reached at 571-272-7655 or  the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/E.S.K./Examiner, Art Unit 2918           
 /KAREN S ACKER/ Primary Examiner, Art Unit 2918